Title: To Thomas Jefferson from Charles Willson Peale, 8 March 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Museum March 8th. 1805
                  
                  I have only time to inform you that the Polyh. is sent by this Mail Stage—that the Boxes for paper & Pens &c was made, but on tryal found a little too large, and we could not in time make others—my desire to give all possible Room for paper was cause of the mistake of ⅛ of an Inch in length. I did not attemp making lines on the Cloath, for that will be best done on your tryal of the machine & may be made with a little white paint—? suppose you make some cross lines as directory for placing the Paper both ways?—The workmanship would have been neater had I taken more time—however this Machine may be changed for another when you please—
                  yours affectionately
                  
                     C W Peale
                     
                  
               